The special Act of the Legislature in question contains the following: "The terms of the County Court of Galveston County at law and the practice therein and appeals and writs of error therefrom shall be as prescribed by laws relating to the County Court. The terms for the County Court of Galveston County at law shall be held as now established for the terms of the County Court of Galveston County until the same terms may be changed *Page 268 
by the Commissioners Court." In the year 1911, when this act was passed, the terms of the County Court of Galveston County were six in number, beginning respectively on the third Monday in January, March, May, June, September and November each term continuing in session until the business was disposed of. The language of the Act in question adopted these terms as applicable to the County Court at law. The terms of the County Court have not been changed since that time. If the Commissioners Court had the power to change the terms of the County Court at law without at the same time changing the terms of the County Court of Galveston County, then the order of August 7, 1911, which is quoted in the original opinion, had the effect of prescribing that there should be but five terms of the County Court at law, beginning respectively on the first Monday in January, March, May, July and November, and continuing in session until the business was disposed of. If the Commissioners Court was without power to change the terms of the County Court at law except in connection with changing the terms of the County Court, then the terms of the County Court at law would consist of six terms, each extending until the business was disposed of; and in either event the date of relator's trial was in term time.
The part of the special Act providing that the terms of the County Court at law shall be as prescribed by the laws relating to County Courts, does not operate under the facts of this case to limit each of the terms of the County Court at law to three weeks duration for the reason that the Act also at the time of its passage fixed the terms the same as those of the County Court, which did not end in three weeks under the laws of the State, because the Commissioners Court had entered an order which by the law it is empowered to enter providing that it shall continue until the business is disposed of, and that part of the order of the Commissioners Court which so provides has not been annulled.
We do not agree with the contention of the relator that the order quoted in the original opinion, fixing the beginning days of the County Court at law would, by implication, annul the order in existence prescribing that the terms should continue while the business lasted.
For the reasons stated, the motion for rehearing is overruled.
Overruled.